     Case 1:19-cv-00462-DAD-EPG Document 48 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE B. HARRIS,                                   Case No. 1:19-cv-00462 DAD EPG (PC)
12                                         Plaintiff, ORDER GRANTING DEFENDANTS’
                                                      MOTION TO MODIFY THE
13                 v.                                 SCHEDULING ORDER
14
     K. KYLE, et al.,
15                                                        (ECF No. 46)
                                        Defendants.
16

17

18        The Court has before it Defendants’ second motion to modify the scheduling order (ECF
19   No. 46). Having reviewed the motion, the Court finds good cause for granting the requested
20   modifications. Accordingly,
21        IT IS ORDERED that Defendants’ motion to modify the scheduling order (ECF No. 46) is
22   GRANTED. The Court’s scheduling order (ECF No. 37), as modified by the Court’s April 14,
23   2020 order (ECF No. 43), is further modified as follows:
24        1.    The motion to compel deadline, currently set for September 10, 2020, is extended to
25               December 9, 2020;
26        2.    The deadline to respond to a motion to compel, currently set for September 24, 2020,
27               is extended to December 23, 2020;
28
                                                      1
                            Order Granting Second Motion to Modify Scheduling Order (1:19-cv-00462 DAD EPG)
     Case 1:19-cv-00462-DAD-EPG Document 48 Filed 06/23/20 Page 2 of 2

 1       3.      The non-expert discovery cut-off, currently set for November 9, 2020, is extended to

 2               February 7, 2021; and,

 3       4.      The dispositive motion deadline, currently set for December 10, 2020, is extended to

 4               March 10, 2021.

 5       5.      All other terms and conditions of the scheduling order (ECF No. 37) as previously

 6               modified (ECF No. 43) remain in full force and effect.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     June 23, 2020                               /s/
10                                                        UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
                            Order Granting Second Motion to Modify Scheduling Order (1:19-cv-00462 DAD EPG)
